J.H. COLEMAN, J.A.D.,
concurring.
I fully concur with my colleagues to reverse the uncounseled conviction which required 30 days of incarceration of defendant who did not waive his right to counsel. I write separately because I fear that the majority opinion will be construed as extending the requirement of counsel in nonindictable offenses beyond the rule of law established in Argersinger v. Hamlin, 407 U.S. 25, 92 S.Ct. 2006, 32 L.Ed.2d 530 (1972), Rodriguez v. Rosenblatt, 58 N.J. 281, 295 (1971) and R. 3:27-2. Hence, I would reverse the conviction based on the existing law.